SCOTT, J.,
Concurring:
I concur with my colleagues in this case, and add the following in connection to Galloway’s motion for directed verdict on his fourth-degree assault, third-offense charge. The trial court erred in not granting his motion for directed verdict on this charge because there is no definitive link between Galloway’s prior offenses for fourth-degree assault and the definition of “domestic violence and abuse” found in KRS 403.720.
Galloway’s prior fourth-degree assault convictions were labeled “domestic violence” as part of a Uniform Offense Reporting (UOR) code associated with the offense. UOR codes are owned and assigned by the Kentucky State Police. No proof was introduced to establish that the persons involved with creating and using this UOR code label were referencing KRS 403.720 and its definition of “domestic violence and abuse.” It is therefore possible that an offense coded “assault fourth-degree, domestic violence,” references something broader than the definition of KRS 403.720, such as two individuals who are mere roommates. Given this lack of authoritative connection, the Commonwealth offered insufficient proof that Galloway’s prior victims were necessarily family members or members of an unmarried couple. For this reason, I concur that the trial court erred in denying Galloway’s motion for directed verdict on this issue.
CUNNINGHAM and VENTERS, JJ., join.